Citation Nr: 1421567	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-02 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for heart disability, status-post aortic valve replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to October 1969.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Portland, Oregon.  In April 2012, the Board remanded the issue to the RO to obtain additional Social Security Administration records and additional VA treatment records.  Additional VA treatment reports and SSA records were subsequently obtained and added to the record.

As the requested actions have been complied with, there has been substantial compliance with the April 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2012, and a transcript of the hearing is of record.


FINDING OF FACT

The Veteran's pre-service heart disability did not undergo a permanent increase in severity as a result of military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for heart disease, status-post aortic valve replacement, are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in June 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  The Veteran was informed in this letter of the factors for consideration in the assignment of a disability rating and/or effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the June 2008 letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  No additional private evidence was subsequently added to the claims files after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA examination with nexus opinion was obtained in September 2008.  
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2008 VA examination report obtained in this case is adequate, as it is predicated on a reading of relevant medical records in the Veteran's claims files.  The examiner considered all of the pertinent evidence of record and provided a rationale for the nexus opinion on file.  There is adequate medical evidence of record to make a determination on the service connection issue decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his February 2012 videoconference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), it was held that 38 C.F.R. 
§ 3.103(c)(2) (2013) requires that the individual who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran's representative, Veterans of Foreign Wars, and the undersigned asked questions to ascertain the etiology of the disability at issue.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The Veteran was asked questions which explored the potential existence of additional evidence.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).



Analysis of the Claim

The Veteran seeks service connection for heart disability, status-post aortic valve replacement, which he contends began prior to service but was aggravated by his military service.     

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2012).

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for direct-incurrence service connection.  

Conversely, if a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  See Wagner, 370 F. 3d at 1094-1096.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 (2006); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Although a history of rheumatic fever, and a heart murmur during the illness, were noted in a report of medical history completed in August 1968, no heart disability was noted on clinical examination for entrance to service.  Indeed, "[n]o heart murmur" was specifically stated in the report of examination in August 1968, and the heart was noted to be normal.  As such, the presumption of soundness on service entrance does apply in this case.  The issue thus becomes whether the Veteran's heart disorder was incurred in or aggravated by service.  

According to an August 23, 1968 pre-service medical history report, the Veteran had had rheumatic fever in 1955 with a heart murmur that subsequently disappeared.  Physical examination in August 1968 was normal, with no heart murmur.  It was noted on September 4, 1968 that there was a Grade II/VI early systolic murmur at the left sternal border; a history of syncopal episodes was also noted.  The Veteran was seen at the Medical Evaluation Unit on September 6, 1968, where the impression was that the Veteran's murmur did not represent organic pathology.  He was sent for cardiology consultation.  

According to cardiology consultation on September 9, 1968, a chest X-ray was normal.  An EKG was interpreted to show prominent voltage but within normal limits for his age and body stature.  The diagnoses were bicuspid aortic valve and labile vasomotor system.  The examiner was unable to exclude functional murmur but did not feel that the Veteran had rheumatic heart disease nor that all of his symptoms were on any organic cardiac disease basis.  

It was recommended on September 9, 1968 that the Veteran be discharged for a heart condition that existed prior to service entrance.  It was concluded later in September 1968 that a trial of duty was indicated.  An electroencephalogram (EEG) in June 1969 was considered normal.  No pertinent abnormality was found on discharge medical evaluation in October 1969.

The Veteran was hospitalized at a VA hospital in August and September 1983 for atypical chest pain.  The diagnoses were atypical chest pain, questionable history of rheumatic fever, and night sweats.  It was reported that an echocardiogram did not show coronary artery disease.  

VA cardiology clinic records for August 2003 reveal that the Veteran had a history of aortic stenosis, which was thought to be secondary to childhood rheumatic fever.  The impressions were aortic stenosis, non-obstructive coronary artery disease, hyperlipidemia, and hypertension.

VA treatment records for August 2006 reveal that the Veteran had severe aortic stenosis.  He underwent aortic valve replacement surgery in September 2006.  The impression in October 2006 was status-post aortic valve replacement with mechanical pericarditis and increasing anxiety.

The Veteran was granted Social Security Administration disability benefits on January 2007, effective May 25, 2006, with a primary diagnosis of ischemic heart disease.  

The impression on VA general examination in January 2007 was aortic valve disease status-post replacement in October 2006.

The Veteran complained on VA heart evaluation in May 2008 of atypical chest pain.  After physical examination of the Veteran and a review of the records in CPRS, but not the claims files, the examiner diagnosed status post aortic valve replacement for aortic stenosis in September 2006.  He concluded that it was less likely than not that the Veteran had congestive heart failure.  The examiner also opined that the Veteran's atypical chest pain, fatigue, and shortness of breath were less likely than not related to heart disease.

After review of the claims files and the computerized record chart, another VA physician concluded in September 2008 that it was less likely than not that the Veteran's childhood rheumatic heart disease is related to his aortic valve disease.  The examiner noted that rheumatic heart disease usually manifests itself 10-20 years after acute rheumatic fever; is commonly associated with mitral valve disease, with occasional aortic valve disease; and normally involves classic findings of rheumatic heart disease on pathologic examination.  In this case, however, the Veteran's heart disease was exclusively confined to his aortic valve and was classified as aortic valve calcifications.  These findings were demonstrated both on his preoperative echocardiogram report as well as on a pathological report following his aortic valve resection.  Consequently, it is less likely than not that the Veteran's one year of military service exacerbated or changed the progression of his aortic valve disease in any way.

The Veteran testified at his February 2012 videoconference hearing that he had rheumatic fever as a child; that his heart was asymptomatic when he entered service; that he started having heart problems during basic training, for which he was given medication; that private treatment records from after service discharge are unavailable; and that he had valve replacement surgery in 2006.

The Veteran had a history of rheumatic fever with heart murmur prior to service entrance, however, there is no medical evidence of any chronic heart disability, to include residuals of rheumatic fever, on examination for entrance to service or during service.  Indeed, his heart was reported to be normal on his August 1968 clinical examination for entrance to service, and on his October 1969 service separation evaluation.  The initial report of an aortic valve problem was not until 2006, which is many years after service discharge, when the Veteran had severe aortic stenosis that required aortic valve replacement.  Moreover, the September 2008 VA opinion against the claim, which is based on a review of the pertinent record, provides a rationale for the opinion that the veteran's service was unrelated to his post-service aortic valvular disease.  There is no nexus opinion on file in favor of the claim.  Consequently, service connection for heart disability, status-post aortic valve replacement, is not warranted.

Due consideration has been given to the Veteran's statements in support of his claim.  Although the Veteran is competent to report his heart symptoms, such as shortness of breath, he is not competent to opine that he currently has a heart disability due to service.  As he has not been shown to have had any medical training, he is not competent to opine on such matter, as this conclusion requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connection claim denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for heart disability, status-post aortic valve replacement, is denied.

`

____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


